DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 1, “remvoably” should read “rem[[v]]ovably.”
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 20 recites “a sensor for … receiving ultrasound waves … from the receiver” in line 5. A receiver is known to a person of ordinary skill in the art as a device receiving rather than transmitting waves. It is therefore unclear why a sensor is for receiving ultrasound waves from the receiver rather than from a transmitter. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1-2, 5, 7, 10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al (US 2005261582), hereinafter Becker, in view of Okubo (US 6309358), hereinafter Okubo.
Regarding claim 1, Becker teaches a handheld ultrasound device (probe 10 [0047], Fig. 1a), comprising:
a handle ("Sensor base handle 80 may be affixed to sensor base 44." [0057]; Fig. 1b); and
a tip (12, [0047]; Figs. 1a-b; 120, Figs. 3a-b, 4) coupled to the handle (“Transducer cage 12,” [0047]; Figs. 1a-b. “Body tip 120… The longitudinal dimension Lc of body tip 120 is preferably about equal to that of transducer cage 12” [0059], Fig. 3), the tip comprising a sensor (“sensing element 14a,” [0047]; Figs. 1a-b) for transmitting and receiving ultrasound waves (“the sensing elements are preferably crystal ultrasonic transducers...Transducer conductors 16 respectively carry electromagnetic signals to and from the sensing elements 14a and 14b” [0047]; Figs. 1a-b), and wherein the handle and tip are a fully self-contained unit (seen in Figs. 1a-b).
While Becker teaches a protective tip removably coupled to the handle (“a protective tip removably disposed on said distal closed end" Claim 19), Becker does not teach a tip removably coupled to the handle, wherein the tip is separable from the handle (Note that being removably coupled can be seen as separable.  However, for moving prosecution forward, Okubo is used to show that the tip also can be separable from the handle). 

Therefore, based on Okubo’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Becker to have a tip removably coupled to the handle, wherein the tip is separable from the handle, as taught by Okubo, in order to enable the ultrasound imaging catheter to be attached to and detached from the external drive device without interrupting the operation (Okubo: Abstract).
Regarding claim 2, Becker modified by Okubo teaches the handheld ultrasound device of claim 1.
 Becker teaches that the tip is operatively coupled to the handle via a connector (“one or more connectors 88 are provided in sensor base 80 to provide a terminus for transducer conductors 16.” [0057], Figs. 1a-b).
Regarding claim 5, Becker modified by Okubo teaches the handheld ultrasound device of claim 1.

Regarding claim 7, Becker modified by Okubo teaches the handheld ultrasound device of claim 1.
 Becker teaches that the tip is sterile (“Viewed in conjunction with FIGS. 1a and 1b, FIG. 3 is a side view of probe body 100.  The probe body comprises a hollow tube portion 110, having a body tip 120 at its distal end” [0058]. “A further advantage of the tip cap of the present embodiment is realized during sterilization of the probe body 100. Preferably, the outer surface of probe body 100 requires sterilization prior to use. Because any surface that contacts probe body 100 must therefore also be sterile, tip cap 300 and probe body 100 are preferably sterilized together in the same operation.” [0078]. Note that body tip 120 is part of the probe body 100. Because the probe body 100 is sterilized, the tip is sterilized).
Additionally, Becker modified by Okubo teaches that the adapter incorporates a sterile barrier (Okubo: 8, Fig. 1) for enclosing the handle (Okubo: “By connecting the sterilized bag 8 integrally or removably to the adapter 7 as described above, the situation that the external drive device accidentally smears the catheter or the operator's hand can be infallibly prevented. Col. 5, l. 38-54; Fig. 1).

Regarding claim 10, Becker modified by Okubo teaches the handheld ultrasound device of claim 1.
Becker teaches that the tip is sterile and is configured for re-sterilization after use (“Viewed in conjunction with FIGS. 1a and 1b, FIG. 3 is a side view of probe body 100.  The probe body comprises a hollow tube portion 110, having a body tip 120 at its distal end” [0058]. “A further advantage of the tip cap of the present embodiment is realized during sterilization of the probe body 100. Preferably, the outer surface of probe body 100 requires sterilization prior to use. Because any surface that contacts probe body 100 must therefore also be sterile, tip cap 300 and probe body 100 are preferably sterilized together in the same operation.” [0078]. Note that body tip 120 is part of the probe body 100. Because the probe body 100 is sterilizable, the tip is sterilizable and configured for re-sterilization after use).
Regarding claim 15, Becker modified by Okubo teaches the handheld ultrasound device of claim 1.
The tip is the leading end side with the transducer, therefore sheath 2 is separate from it).

Regarding claim 16, Becker teaches a handheld ultrasound sterile assembly (probe 10 [0047], Fig. 1a; “tip cap 300”, “sterilization of the probe body 100” [0078]; Fig. 4), comprising:
a handheld ultrasound device (probe 10 [0047], Fig. 1a) including a handle ("Sensor base handle 80 may be affixed to sensor base 44." [0057]; Fig. 1b) and a tip (12, [0047]; Figs. 1a-b; 120, Figs. 3a-b, 4), the tip comprising a sensor (“sensing element 14a,” [0047]; Figs. 1a-b) for transmitting and receiving ultrasound waves (“the sensing elements are preferably crystal ultrasonic transducers...Transducer conductors 16 respectively carry electromagnetic signals to and from the sensing elements 14a and 14b” [0047]; Figs. 1a-b), the tip coupled to the handle (seen in Figs. 1a-b; “one or more connectors 88 are provided in sensor base 80 to provide a terminus for transducer conductors 16.” [0057], Figs. 1a-b).
While Becker teaches a protective tip removably coupled to the handle (“a protective tip removably disposed on said distal closed end" Claim 19), Becker does not Note that being removably coupled can be seen as separable.  However, for moving prosecution forward, Okubo is used to show that the tip also can be separable from the handle), a sheath, wherein the sheath fully covers the handheld ultrasound device to provide a sterile barrier for the device. 
However, Okubo discloses a tube unit system including an adapter interposed between a connector and a connecting part, which is analogous art. Okubo teaches the tip (“the leading end side, and an ultrasound transducer (not shown) fixed at the leading end part of the drive shaft” Col. 3, l. 50-63) removably coupled to the handle (6, Fig. 1), a sheath (sheath 2, Col. 3, l. 50-63; adapter 7, Col. 5, l. 38-54; “a sterilized bag 8,” Col. 3, l. 50-63; Col. 5, l. 38-54; Fig. 1), wherein the sheath fully covers the handheld ultrasound device to provide a sterile barrier for the device (“The construction prevents the connector 5 part of the ultrasound imaging catheter 1 from contamination and allows it to retain a sterilized state thereof and enables the ultrasound imaging catheter 1 to be attached to and detached from the external drive device 6 without interrupting the operation." Abstract; “the inserting part mentioned above comprises a sheath 2 as an external tube," Col. 3, l. 50-63. “The sterilized bag 8 is a preliminarily sterilized slender bag made of a transparent or translucent polymer...By connecting the sterilized bag 8 integrally or removably to the adapter 7 as described above, the situation that the external drive device accidentally smears the catheter or the operator's hand can be infallibly prevented.” Col. 5, l. 38-54. “So long as the adapter 7 is sterilized, therefore, the sterilized state of the ultrasound imaging catheter 1 can be retained even when the connector is connected again to the external drive device 6 through the medium of the adapter 7.” Col. 7, l. 43-57; Figs. 1-2).


Regarding claim 17, Becker modified by Okubo teaches the handheld ultrasound sterile assembly of claim 16.
 Additionally, Becker modified by Okubo teaches that the sheath is shaped complementary to the handheld ultrasound device (seen in Fig. 1).
Therefore, based on Okubo’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Becker and Okubo to have the sheath that is shaped complementary to the handheld ultrasound device, as taught by Okubo, in order to enable the ultrasound imaging catheter to be attached to and detached from the external drive device without interrupting the operation by providing a sterile barrier for enclosing the handle (Okubo: Abstract). 
Regarding claim 18, Becker modified by Okubo teaches the handheld ultrasound sterile assembly of claim 17.
 Becker teaches that the sheath comprises a first portion (“tip cap 300” [0078], Fig. 4) having a diameter and a length complementary to a diameter and a length of the 



Additionally, Becker modified by Okubo teaches that the sheath comprises a second portion (8, Fig. 1) having a width complementary to a width of the handle (6, Fig. 1) of the handheld ultrasound device (seen in Fig. 1; Col. 5, l. 38-54).
Regarding claim 19, Becker modified by Okubo teaches the handheld ultrasound sterile assembly of claim 16.
 Becker teaches that the tip includes a shaft (12, Figs. 1a-b), and wherein the sensor (“sensing element 14a,” [0047]; Figs. 1a-b) is positioned on a proximal end of the tip at one end of the shaft ("Transducer cage 12 is preferably metallic and has a generally bullet-shaped cylindrical profile preferably having a cross sectional diameter of about 5 millimeter (mm) or less, which houses sensing elements 14a and 14b." [0047]; Figs. 1a-b).

s 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Becker and Okubo as applied to claim 1, and further in view of Erkamp et al (US 20200008775), hereinafter, Erkamp.
Regarding claim 3, Becker modified by Okubo teaches the handheld ultrasound device of claim 1.
 Becker as modified by Okubo further does not teach that the tip is operatively coupled to the handle via a wireless connection.
However, Erkamp discloses passive and active sensors for ultrasound tracking, which is analogous art. Erkamp teaches that the tip (distal end 301, Fig. 3A, [0060]) with the sensor (302, Fig. 3A, [0060]) is operatively coupled to the handle via a wireless connection (“Active ultrasound sensors likewise convert received ultrasonic signals into corresponding electrical signals, but then take active steps to transmit the electrical signals to external receivers, such as the wireless transceiver 209 or a receiver located in the handle or hub of the medical device to which the sensor is attached, such as wireless transceiver 312 in hub 304 in FIG. 3 (via electrical or optical conductors 303 or via a medical device wireless transceiver (not shown)). Notably, in an embodiment, the wireless transceiver 312 may be used as the receiver receiving RF signals from the passive ultrasound sensor, as well." [0086]).
Therefore, based on Erkamp’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Becker and Okubo to have the tip operatively coupled to the handle via a wireless connection, as taught by Erkamp, in 
Regarding claim 4, Becker modified by Okubo and Erkamp teaches the handheld ultrasound device of claim 3.
Additionally, Becker modified by Okubo and Erkamp teaches that the sensor wirelessly transmits the ultrasound waves to a receiver (Erkamp: “wireless transceiver 312,” Fig. 3A, [0086]) disposed within the handle (Erkamp: “Active ultrasound sensors likewise convert received ultrasonic signals into corresponding electrical signals, but then take active steps to transmit the electrical signals to external receivers, such as the wireless transceiver 209 or a receiver located in the handle or hub of the medical device to which the sensor is attached, such as wireless transceiver 312 in hub 304 in FIG. 3 (via electrical or optical conductors 303 or via a medical device wireless transceiver (not shown)). Notably, in an embodiment, the wireless transceiver 312 may be used as the receiver receiving RF signals from the passive ultrasound sensor, as well." [0086])  
Therefore, based on Erkamp’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Becker, Erkamp, and Okubo to have the sensor that wirelessly transmits the ultrasound waves to a receiver disposed within the handle, as taught by Erkamp, in order to facilitate signal transmission from the interventional medical device (Erkamp: [0086]).

6 is rejected under 35 U.S.C. 103 as being unpatentable over Becker and Okubo as applied to claim 5, and further in view of Gruner (US 5634466), hereinafter, Gruner.
Regarding claim 6, Becker modified by Okubo teaches the handheld ultrasound device of claim 5.
 Becker as modified by Okubo further does not teach that a distal end of the tip defines a cavity for storing the cable when the tip is attached to the handle.
However, Gruner discloses ultrasonic transesophageal probe with detachable transducer tip, which is analogous art. Gruner teaches that a distal end (end containing shaft 34, col. 3, l. 14, Figs. 2a-b) of the tip (“the distal tip," 14, col. 3, l. 1-9, Figs. 2a-b) defines a cavity (seen in Figs. 2a-b inside 14) for storing the cable (48, col. 3, l. 1-9, Figs. 2a-b) when the tip is attached to the handle ("Electrical signals are supplied to and from the transducer by a coiled flex circuit 48 which connects individual transducer elements to connector pins 50 at the proximal end of the distal tip," col. 3, l. 1-9, Figs. 2a-b).
Therefore, based on Gruner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Becker and Okubo to have a distal end of the tip that defines a cavity for storing the cable when the tip is attached to the handle, as taught by Gruner, in order to facilitate operation of the probe with detachable tip (Gruner: Col. 2, l. 66 – Col. 3, l. 14).

9 is rejected under 35 U.S.C. 103 as being unpatentable over Becker and Okubo as applied to claim 1, and further in view of Barthe et al (US 20120271294), hereinafter, Barthe.
Regarding claim 9, Becker modified by Okubo teaches the handheld ultrasound device of claim 1.
 Becker as modified by Okubo further does not teach that the tip is replaceable.
However, Barthe discloses a system and method for treating muscle, tendon, ligament and cartilage tissue with ultrasound energy (Abstract), which is analogous art. Barthe teaches that the tip is replaceable (“transducer can further comprise a disposable tip 124 that can be disposed of after contacting a patient and replaced for sanitary reasons.” [0137]).
Therefore, based on Barthe’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Becker and Okubo to have the tip that is replaceable, as taught by Barthe, in order to protect patients without the need for sterilization and re- sterilization (Barthe: [0137]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Becker and Okubo as applied to claim 1, and further in view of Hossack et al (US 20180214130), hereinafter, Hossack.
Regarding claim 11, Becker modified by Okubo teaches the handheld ultrasound device of claim 1.
Note that body tip 120 is part of the probe body 100. Because the probe body 100 is sterilized, the tip is sterilized).
Becker as modified by Okubo further does not teach that the tip is configured for one-time use.
However, Hossack discloses compact fingertip-manipulated ultrasound imaging, which is analogous art. Hossack teaches that the tip is configured for one-time use (“a single-use finger-tip mounted ultrasound array can include "front end" processing in the tip and low-cost, low-channel-count, wire interface to an imaging base station.” [0005]). 
Therefore, based on Hossack’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Becker and Okubo to have the tip that is configured for one-time use, as taught by Hossack, in order to facilitate imaging guidance during surgery (Hossack: [0005]).

s 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Becker and Okubo as applied to claim 1, and further in view of Manor et al (US 20030018262), hereinafter, Manor.
Regarding claim 12, Becker modified by Okubo teaches the handheld ultrasound device of claim 1.
 Becker as modified by Okubo further does not teach that the handle includes a speaker for emitting audible feedback of the received ultrasound waves.
However, Manor discloses ultrasonic transducer probe and a measurement device utilizing the same, which is analogous art. Manor teaches that the handle ("the hand-held device 10" [0046], Fig. 1) includes a speaker (22, “beeper” [0046], Fig. 1) for emitting audible feedback of the received ultrasound waves (“the control unit 14 comprises a control panel 19 having … an indication means 22 (which may be audio, e.g., beeper…. The indication means serves for providing an indication of the probe positioning during the measurements” [0046], Fig. 1).
Therefore, based on Manor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Becker and Okubo to have the handle that includes a speaker for emitting audible feedback of the received ultrasound waves, as taught by Manor, in order to facilitate probe positioning during measurements (Manor: [0046]).
Regarding claim 13, Becker modified by Okubo and Erkamp teaches the handheld ultrasound device of claim 1.

However, Manor discloses ultrasonic transducer probe and a measurement device utilizing the same, which is analogous art. Manor teaches that the handle ("the hand-held device 10" [0046], Fig. 1) includes a display (23, [0046], Fig. 1) for displaying visual feedback of the received ultrasound waves (“the control unit 14 comprises a control panel 19 having … a display 23 (for displaying the measurement results),” [0046], Fig. 1).
Therefore, based on Manor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Becker and Okubo to have the handle that includes a display for displaying visual feedback of the received ultrasound waves, as taught by Manor, in order to facilitate displaying the measurement results (Manor: [0046]).
Regarding claim 14, Becker modified by Okubo teaches the handheld ultrasound device of claim 1.
 Becker as modified by Okubo further does not teach that the handle includes a light array for providing visual feedback of the received ultrasound waves.
However, Manor discloses ultrasonic transducer probe and a measurement device utilizing the same, which is analogous art. Manor teaches that the handle ("the hand-held device 10" [0046], Fig. 1) includes a light array (“LEDs”, [0046], Fig. 1) providing visual feedback of the received ultrasound waves (“the control unit 14 comprises a control panel 19 having … an indication means 22 (which may be ..visual, 
Therefore, based on Manor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Becker and Okubo to have the handle that includes a light array for providing visual feedback of the received ultrasound waves, as taught by Manor, in order to facilitate probe positioning during measurements (Manor: [0046]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al (US 2005261582), hereinafter Becker, in view of Okubo (US 6309358), hereinafter Okubo, and Chiang et al (US 20120179044), hereinafter Chiang.
Regarding claim 20, Becker teaches a handheld ultrasound device (probe 10 [0047], Fig. 1a), comprising:
a handle ("Sensor base handle 80 may be affixed to sensor base 44." [0057]; Fig. 1b); and
a tip (12, [0047]; Figs. 1a-b; 120, Figs. 3a-b, 4) coupled to the handle (“Transducer cage 12,” [0047]; Figs. 1a-b. “Body tip 120… The longitudinal dimension Lc of body tip 120 is preferably about equal to that of transducer cage 12” [0059], Fig. 3), the tip comprising a sensor (“sensing element 14a,” [0047]; Figs. 1a-b) for transmitting and receiving ultrasound waves (“the sensing elements are preferably crystal ultrasonic transducers...Transducer conductors 16 respectively carry 
While Becker teaches a protective tip removably coupled to the handle (“a protective tip removably disposed on said distal closed end" Claim 19), Becker does not teach a tip removably coupled to the handle. 
However, Okubo discloses a tube unit system including an adapter interposed between a connector and a connecting part, which is analogous art. Okubo teaches a tip (“the leading end side, and an ultrasound transducer (not shown) fixed at the leading end part of the drive shaft” Col. 3, l. 50-63) removably coupled to the handle (6, Fig. 1).
Therefore, based on Okubo’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Becker to have a tip removably coupled to the handle, as taught by Okubo, in order to enable the ultrasound imaging catheter to be attached to and detached from the external drive device without interrupting the operation (Okubo: Abstract).
Becker as modified by Okubo further does not teach a receiver disposed within the handle; and the tip comprising a sensor for transmitting and receiving ultrasound waves to and from the receiver, wherein the sensor is operatively coupled to the receiver such that the sensor is operable when the tip is removed from the handle. 
However, Chiang discloses ultrasound 3d imaging system, which is analogous art. Chiang teaches a receiver (“receiver,” [0083]) disposed within the handle (“second housing having the second beamforming circuit that provides near-field beamsteering and beamfocusing." [0005], claim 4; “acoustic module handle of a medical diagnostic The sensor is operable when the tip is removed from the handle because the connection 515 from the scan head to the external housing is wireless).
Therefore, based on Chiang’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Becker and Okubo to have a receiver disposed within the handle; and the tip comprising a sensor for transmitting and receiving ultrasound waves to and from the receiver, wherein the sensor is operatively coupled to the receiver such that the sensor is operable when the tip is removed from the handle, as taught by Chiang, in order to facilitate real-time ultrasound imaging (Chiang: Abstract).



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793